Citation Nr: 0633730	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and D.T.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in October 2003.  The Board previously remanded this 
case in May 2004. 

Further, the issues of entitlement to service connection for 
chronic obstructive pulmonary disease and asbestosis were 
also remanded to the RO in May 2004.  However, a September 
2005 rating decision granted service connection for chronic 
obstructive pulmonary disease with asbestosis.  Thus, these 
issues are no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for 
arteriosclerotic heart disease.  The Board previously 
remanded this issue for a VA examination and opinion to 
clarify the nature, time of onset, and etiology of any 
arteriosclerotic heart disease, and whether any diagnosed 
cardiovascular disorder was due to asbestos exposure during 
service or after service.  On remand, the veteran was 
afforded a VA examination in January 2005.  The examiner 
offered the opinion that the veteran's coronary artery 
disease and pulmonary disease were more likely than not 
unrelated.  However, the examiner failed to offer an opinion 
as to whether any coronary artery disease was directly caused 
by the veteran's exposure to asbestos during service, which 
has been conceded by the VA.  Thus, in order to comply with 
the Board's May 2004 remand, the RO should send the claims 
file to the same examiner who conducted the January 2005 
examination and request that he offer an opinion as to 
whether the veteran's coronary artery disease was caused by 
the veteran's exposure to asbestos during service.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  If the same 
examiner is not available, the veteran should be scheduled 
for a new VA examination.  

Further, in September 2002, the veteran submitted numerous 
authorization forms for the release of medical records.  The 
Board notes that some of the forms do not contain complete 
addresses or pertain to the issue on appeal.  Nevertheless, 
based on review of the record, it does not appear that any 
medical records were requested, except from Utah Valley 
Regional Medical Center.  Thus, the RO should contact the 
veteran to identify any additional pertinent medical records 
with respect to his arteriosclerotic heart disease and 
complete all necessary authorization forms so that the RO may 
request such records.  The veteran should be instructed to 
provide complete addresses on these forms. 

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case on another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should contact the veteran and 
request that he identify any pertinent 
medical records with respect to his 
arteriosclerotic heart disease and 
complete all necessary authorization 
forms so that the RO may request such 
records.  The veteran should be 
instructed to provide complete addresses 
on these forms.  The RO should then 
request any records for which the veteran 
has submitted a completed authorization 
form.

3.  Thereafter, the RO should send the 
entire claims file to the same examiner 
who conducted the January 2005 
examination and request that he offer an 
opinion as to whether the veteran's 
cardiovascular disease was more likely 
than not (50% or higher degree of 
probability) caused by the veteran's 
exposure to asbestos during service.  If 
the same examiner is not available, the 
veteran should be scheduled for another 
VA examination to clarify the nature, 
time of onset, and etiology of any 
diagnosed arteriosclerotic heart disease 
found.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether any diagnosed cardiovascular 
disorder is due to asbestos exposure 
during service, which has been conceded 
by the VA.  A detailed rationale for all 
opinions expressed should be furnished.

4.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



